Citation Nr: 1227034	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the VA RO in North Little Rock, Arkansas.  

In February 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims for service connection.  See 38 C.F.R. § 19.9 (2011).  

A.  VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  As the Veteran is now asserting that he may have an acquired psychiatric disorder secondary to hepatitis C, he should be provided with proper notification for such a claim.  

B.  VA Treatment Records

In July 2008, the Veteran indicated that he had received treatment relevant to his claims from the VA Medical Center in Little Rock, Arkansas, from June 2003 to the present.  VA treatment records from this facility were only obtained for the period from April 2008 to September 2008.  In addition, during his April 2010 VA mental disorders examination, the Veteran reported receiving treatment at the VA Mental Health Clinic in Pine Bluff, Arkansas.  These records have not been associated with the claims file.  As the Veteran's statements indicate that pertinent VA treatment records may be outstanding and these records are constructively of record, they must be secured on remand.  

C.  VA Examinations

	1.  Hepatitis C

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran asserts that he has hepatitis C as a result of receiving inoculations from a jet injector during service.  He has not been afforded a VA compensation and pension examination in regards to this claim.  

VA and private treatment records confirm that the Veteran currently has hepatitis C.  Thus, the first element of McLendon has been met with regard to that disability.  

Service treatment records do not show any complaint, diagnosis or treatment for hepatitis.  In statements and testimony, the Veteran relayed that during service he was given 4 to 6 inoculations with an air or jet injector.  Board Hearing Tr. at 8.  For purposes of obtaining a medical opinion the Board will accept the Veteran's lay testimony as to receiving inoculations via a jet injector.  As such, the second element of McLendon has been met.  

The Veteran has submitted two medical opinions linking his current hepatitis C to his military service.  As will be explained below, these opinions are not adequate for purposes of granting the claim at this point; however, they are sufficient to fulfill the third element of McLendon.  

In an April 2009 letter a private physician, Dr. D.R.O., confirmed that the Veteran has hepatitis C.  He noted that the Veteran had no previous history of surgery, blood transfusion, intravenous drug abuse, or high-risk sexual behavior to explain a possible exposure to hepatitis C.  The Veteran told Dr. D.R.O. that he had received immunizations in the military using the multi-dose compressed air injection devices and he and other inductees had blood oozing from their injection sites.  Dr. D.R.O. stated that given that the transmission of hepatitis C occurs by exposure to infected blood or other body fluids, "it is as likely as not that this may possibly have been the exposure for [the Veteran]."  The April 2009 opinion is phrased in speculative terms and lacks substantial probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).

In an April 2009 letter, Dr. R.G.W., a VA psychiatrist, noted that the Veteran had depression which was exacerbated by hepatitis C that was as likely as not contracted by his military immunizations.  This opinion, however, does not contain a rationale for the conclusions reached and cannot be afforded any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).   

Given the above, there is insufficient competent medical evidence on file for VA to make a decision on the claim for entitlement to service connection for hepatitis C and the fourth McLendon element is met.  Thus, a VA examination is warranted.  Specific instructions to the examiner are detailed below.  

	2.  Acquired Psychiatric Disorder

The Veteran was afforded a VA mental disorders examination in April 2010.  After a review of the claims file and an interview with the Veteran, the examiner diagnosed depressive disorder, not otherwise specified.  The examiner stated that there was no evidence that depression or anxiety began during service.  This opinion does not fully address whether the Veteran has a current psychiatric disorder that is the result of his service.  Instead, it only addresses whether a psychiatric disorder started during service.  Additionally, the Veteran has reported experiencing job stress during service after being given additional aircraft to maintain and experiencing symptoms of depression and anxiety after his discharge from service.  It does not appear the VA examiner considered these statements.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran should be afforded another VA mental disorders examination to determine whether he has a current psychiatric disorder as a result of his military service.  In addition, the Veteran has asserted that his psychiatric disorder may be caused or aggravated by his hepatitis C.  Although service connection is not currently in effect for hepatitis C, this contention should be addressed by the examiner.  



Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.  

2.  Obtain the Veteran's pertinent VA treatment records from facilities in Pine Bluff, Arkansas, and Little Rock, Arkansas from June 2003 to April 2008 and from September 2008 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA liver examination to determine the nature of his current hepatitis C.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hepatitis C related to events during service, to include as a result of inoculations received via jet injector.  

For purposes of the opinion, the examiner should accept as fact that the Veteran received inoculations via a jet injector during service.
A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development addressed in paragraphs (1) and (2) has been accomplished to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature of any current acquired psychiatric disorder.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following: 

(a.)  Is it at least as likely as not (50 percent probability or greater) that an acquired psychiatric disorder arose during service or is otherwise related to service?  

For purposes of the opinion, the examiner should accept as true the Veteran's statements that he experienced job stress during service and that he experienced symptoms of anxiety and depression after service.

(b.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C caused an acquired psychiatric disorder?
(c.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C caused a permanent increase in severity of an acquired psychiatric disorder?  If so, please describe the baseline level of disability prior to the aggravation.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).



_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


